



Exhibit 10.1


LUMINEX CORPORATION
FORM AMENDMENT TO EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made by and between
______________ (the “Executive”) and Luminex Corporation, a Delaware corporation
(“Luminex” or the “Company”) effective as of May 7, 2018 (the “Amendment
Effective Date”).


WITNESSETH:


WHEREAS, the Company entered into an Employment Agreement (the “Employment
Agreement”) with the Executive dated as of __________, 20__, as amended to date;
and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to reimburse Executive for COBRA premiums and dental and vision coverage in
connection with certain terminations of employment occurring after a change in
control of the Company.


NOW, THEREFORE, for the reasons set forth above, the Company and the Executive
hereby amend the first paragraph of Paragraph 3.3 of the Employment Agreement to
provide that, as part of the Change in Control Payment (as defined therein) to
the extent payable in accordance with the terms of the Employment Agreement,
Luminex also shall pay (until the earlier of (A) the [first annual / eighteen
month] anniversary of the termination of the Employment Agreement or (B) the
date that Executive is eligible to be covered under a comparable or more
favorable health plan of another Person (as defined therein)) (i) COBRA payments
in respect of the continuation of health benefits for Executive, [his/her]
spouse and [his/her] children and (ii) payments to fund dental and vision
coverage for Executive, [his/her] spouse and [his/her] children comparable to
the dental and vision coverage that they would have received if Executive had
continued as an employee of Luminex. Notwithstanding the foregoing, if Luminex’s
payment pursuant to the foregoing sentence would violate the nondiscrimination
rules applicable to non-grandfathered plans, or result in the imposition of
penalties under, the Patient Protection and Affordable Care Act of 2010
(“PPACA”) and related regulations and guidance promulgated thereunder, the
parties agree to reform such sentence in such manner as is necessary to comply
with PPACA.


Except as modified by this Amendment, the Employment Agreement shall remain in
full force and effect. By signing below, each party acknowledges their
acceptance of the terms of this Amendment.
    
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Amendment Effective Date.


LUMINEX CORPORATION


By:    _________________________________
Its:    _________________________________




________________________________________
Executive
                



